Exhibit 10.23

WARRANT TO PURCHASE COMMON STOCK

THIS WARRANT AND THE SECURITIES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

WARRANT TO PURCHASE COMMON STOCK

 

Number of Shares:    Up to 3,250,000 Shares (subject to adjustment) Warrant
Price:    $1.1382 per Share Issuance Date:    September 20, 2006 Expiration
Date:    September 20, 2011

THIS WARRANT CERTIFIES THAT for value received, M.A.G. Capital, LLC, or its
registered assigns (hereinafter called the “Holder”) is entitled to purchase
from Diametrics Medical, Inc., a Minnesota corporation (hereinafter called the
“Company”), the above referenced number of fully paid and nonassessable shares
(the “Shares”) of common stock, par value $1.00 per share (the “Common Stock”)
of Company, at the Warrant Price per Share referenced above; the number of
shares purchasable upon exercise of this Warrant referenced above being subject
to adjustment from time to time as described herein. This Warrant is issued in
connection with that certain Warrant Subscription Agreement dated as of
September 20, 2006, by and between the Company and Holder (the “Subscription
Agreement”). The exercise of this Warrant shall be subject to the provisions,
limitations and restrictions contained herein.

1. Term and Exercise.

1.1 Term. This Warrant is exercisable in whole or in part (but not as to any
fractional share of Common Stock), at any time and from time to time after the
later of (x) the date that is six months after the Issuance Date and (y) the
date of approval (the “Shareholder Approval Date”) by the shareholders of the
Company of either (i) an amendment to the Company’s Amended and Restated
Articles of Incorporation to increase the number of shares of Common Stock that
the Company is authorized to issue or (ii) the merger of the Company into a
wholly owned subsidiary of the Company incorporated in the State of Delaware, in
either case resulting in a sufficient number of authorized shares for the
Company to reserve a sufficient number of shares of authorized but unissued
shares of Common Stock issuable upon exercise of this Warrant, but prior to 6:00
p.m. (New York Time) on the Expiration Date set forth above.

1.2 Warrant Price. The Warrant shall be exercisable at the Warrant Price
referenced above.

1.3 Maximum Number of Shares. The maximum number of Shares of Common Stock
exercisable pursuant to this Warrant is 3,250,000 Shares, subject to adjustment
as set forth herein. However, notwithstanding anything herein to the contrary,
in no event shall the Holder be permitted to exercise this Warrant for a number
of Shares greater than the number that would cause the aggregate beneficial
ownership of the Company’s Common Stock (calculated pursuant to Rule 13d-3 of
the Securities Exchange Act of 1934, as amended) of the Holder and all persons
affiliated with the Holder to equal 9.99% of the Company’s Common Stock then
outstanding; provided that the Holder shall be responsible for any calculation
required for compliance with such 9.99% limit and shall provide the Company with
a certificate setting forth such calculation at the time of any exercise of this
Warrant in whole or in part.

1.4 Procedure for Exercise of Warrant. Holder may exercise this Warrant by
delivering the following to the principal office of the Company in accordance
with Section 5.1 hereof: (i) a duly executed Notice of Exercise in substantially
the form attached as Schedule A and the certificate described in Section 1.3
hereof, (ii) payment of the Warrant Price then in effect for each of the Shares
being purchased, as designated in the Notice of Exercise, and (iii) this
Warrant. Payment of the Warrant Price may be in cash, certified or official bank
check payable to the order of the Company, or wire transfer of funds to the
Company’s account (or any combination of any of the foregoing) in the amount of
the Warrant Price for each share being purchased.

1.5 Delivery of Certificate and New Warrant. In the event of any exercise of the
rights represented by this Warrant, a certificate or certificates for the shares
of Common Stock so purchased, registered in the name of the Holder or such other
name or names as may be designated by the Holder, together with any other
securities or other property which the Holder is entitled to receive upon
exercise of this Warrant, shall be delivered to the Holder hereof, at the
Company’s expense, within a reasonable time, not exceeding five (5) trading
days, after the rights represented by this Warrant shall have been so exercised;
and, unless this Warrant has expired, a new Warrant representing the number of
Shares (except a remaining fractional share), if any, with respect to which this
Warrant shall not then have been exercised shall also be issued to the Holder
hereof within such time. The person in whose name any certificate for shares of
Common Stock is issued upon exercise of this Warrant shall for all purposes be
deemed to have become the holder of record of such shares on the date on which
the Warrant was surrendered and payment of the Warrant Price was received by the
Company, irrespective of the date of delivery of such certificate, except that,
if the date of such surrender and payment is on a date when the stock transfer
books of the Company are closed, such person shall be deemed to have become the
holder of such Shares at the close of business on the next succeeding date on
which the stock transfer books are open.

1.6 Restrictive Legend. Each certificate for Shares shall bear a restrictive
legend in substantially the form as follows, together with any additional legend
required by (i) any applicable state securities laws and (ii) any securities
exchange upon which such Shares may, at the time of such exercise, be listed:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended and may not be sold, offered for sale,
transferred or pledged in the absence of such registration or an exemption
therefrom under such Act.”

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend shall also bear such legend unless, in the
opinion of counsel for the Holder thereof (which counsel shall be reasonably
satisfactory to the Company), the securities represented thereby are not, at
such time, required by law to bear such legend.



--------------------------------------------------------------------------------

1.7 Fractional Shares. No fractional Shares shall be issuable upon exercise or
conversion of the Warrant. If a fractional share interest arises upon any
exercise or conversion of the Warrant, the Company shall round up the number of
Shares to be issued to the nearest whole Share and the Holder shall increase the
consideration due upon exercise by an amount computed by multiplying such
fractional interest by the Warrant Price of a full Share then in effect.

1.8 Cashless Exercise.

(a) Holder may, at its option, in lieu of paying the Warrant Price upon exercise
of this Warrant pursuant to Section 1.4 hereof, elect to receive instead a
number of Shares computed using the following formula:

X=Y(A-B)

         A

Where X= the number of Shares issuable to Holder upon exercise of this Warrant
under this Section 1.8, Y=the number of Shares for which this Warrant is then
being exercised, in whole or in part, A=the Fair Market Value (as defined below)
of one Share of Common Stock as of the exercise date; and B=the Warrant Price of
one Share of Common Stock.

(b) For purposes of this Section 1.8, “Fair Market Value” of one Share of Common
Stock as of a particular date shall be determined as follows: (i) if traded on a
national securities exchange or through the Nasdaq Stock Market, the Fair Market
Value shall be deemed to be the volume weighted average closing price of the
Common Stock on such exchange for the five trading days immediately prior to the
date the Holder delivers its Notice of Exercise to the Company (or if no
reported sales took place on any of the five days, the last five trading days on
which any such sales took place prior to the date of such notice); (ii) if
traded over-the-counter but not on the Nasdaq Stock Market, the Fair Market
Value shall be deemed to be the volume weighted average closing price of the
Common Stock on such exchange for the five trading days immediately prior to the
date the Holder delivers its Notice of Exercise to the Company (or if no
reported sales took place on any of the five days, the last five trading days on
which any such sales took place prior to the date of such notice); and (iii) if
not then traded on any public market, the Fair Market Value shall be the as
mutually determined by the Holder and the Company or, if the Holder and the
Company are unable to reach such agreement, as determined by a nationally
recognized independent investment banker or valuation consultant (which has not
been retained by the Company or any of its affiliates for the past two years
preceding such determination) mutually acceptable to Holder and Company.

2. Representations, Warranties and Covenants.

2.1 Representations and Warranties.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation and has all necessary
power and authority to perform its obligations under this Warrant;

(b) Subject to the Shareholder Approval, the execution, delivery and performance
of this Warrant has been duly authorized by all necessary actions on the part of
the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms; and

(c) Subject to the Shareholder Approval, this Warrant does not violate and is
not in conflict with any of the provisions of the Company’s Amended and Restated
Articles of Incorporation, Certificate of Designation, Bylaws and any
resolutions of the Company’s Board of Directors or stockholders, or any
agreement of the Company, and no event has occurred and no condition or
circumstance exists that might (with or without notice or lapse of time)
constitute or result directly or indirectly in such a violation or conflict.

2.2 Issuance of Shares. The Company covenants and agrees that all shares of
Common Stock that may be issued upon the exercise of the rights represented by
this Warrant will, upon issuance, be validly issued, fully paid and
nonassessable, and free from all taxes, liens and charges with respect to the
issue thereof and shall be listed on any exchanges on which the Common Stock is
then listed. The Company further covenants and agrees that it will pay when due
and payable any and all federal and state taxes which may be payable in respect
of the issue of this Warrant or any Common Stock or certificates therefor
issuable upon the exercise of this Warrant excluding the Holder’s income and
other taxes not directly relating to the issuance of the Warrant or Common
Stock. The Company further covenants and agrees that the Company will at all
times when this Warrant is exercisable have authorized and reserved, free from
preemptive rights, a sufficient number of shares of Common Stock to provide for
the exercise in full of the rights represented by this Warrant. If at any time
when this Warrant is exercisable the number of authorized but unissued shares of
Common Stock of the Company shall not be sufficient to effect the exercise of
the Warrant in full, subject to the limitations set forth in Section 1.3 hereto,
then the Company will use commercially reasonable efforts to take all such
corporate action as may, in the opinion of counsel to the Company, be necessary
or advisable to increase the number of its authorized shares of Common Stock as
shall be sufficient to permit the exercise of the Warrant in full, subject to
the limitations set forth in Section 1.3 hereto, including without limitation,
using its commercially reasonable efforts to obtain any necessary stockholder
approval of such increase. The Company further covenants and agrees that if any
shares of capital stock to be reserved for the purpose of the issuance of shares
upon the exercise of this Warrant require registration with or approval of any
governmental authority under any federal or state law before such shares may be
validly issued or delivered upon exercise, then the Company will in good faith
and as expeditiously as possible endeavor to secure such registration or
approval, as the case may be. Notwithstanding the foregoing, at the date of
execution of this Warrant, the Corporation does not have sufficient authorized
but unissued shares of Common Stock for the purpose of effecting the conversion
of this Warrant, and the Corporation will use commercially reasonable efforts to
obtain the Shareholder Approval. If and so long as the Common Stock issuable
upon the exercise of this Warrant is listed on any national securities exchange
or the Nasdaq Stock Market, the Company will, if permitted by the rules of such
exchange or market, list and keep listed on such exchange or market, upon
official notice of issuance, all shares of such Common Stock issuable upon
exercise of this Warrant.

3. Other Adjustments.

3.1 Subdivision or Combination of Shares. In case the Company shall at any time
subdivide its outstanding Common Stock into a greater number of shares, the
Warrant Price in effect immediately prior to such subdivision shall be
proportionately reduced, and the number of Shares subject to this Warrant shall
be proportionately increased, and conversely, in case the outstanding Common
Stock of the Company shall be combined into a smaller number of shares, the
Warrant Price in effect immediately prior to such combination shall be
proportionately increased, and the number of Shares subject to this Warrant
shall be proportionately decreased.

3.2 Dividends in Common Stock, Other Stock or Property. If at any time or from
time to time the holders of Common Stock (or any shares of stock or other
securities at the time receivable upon the exercise of this Warrant) shall have
received or become entitled to receive, without payment therefor:

(a) Common Stock, Options or any shares or other securities which are at any
time directly or indirectly convertible into or exchangeable for Common Stock,
or any rights or options to subscribe for, purchase or otherwise acquire any of
the foregoing by way of dividend or other distribution;

(b) any cash paid or payable otherwise than as a regular cash dividend; or

 

-2-



--------------------------------------------------------------------------------

(c) Common Stock or additional shares or other securities or property (including
cash) by way of spin-off, split-up, reclassification, combination of shares or
similar corporate rearrangement (other than adjustments covered by the terms of
Section 3.1 above or Section 3.3 below), then and in each such case (but without
duplication), the Holder hereof shall, upon the exercise of this Warrant, be
entitled to receive, in addition to the number of shares of Common Stock
receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to in clause (b) above and this clause (c)) which such
Holder would hold on the date of such exercise had such Holder been the holder
of record of such Common Stock as of the date on which holders of Common Stock
received or became entitled to receive such shares or all other additional stock
and other securities and property.

3.3 Reorganization, Reclassification, Consolidation, Merger or Sale. If any
recapitalization, reclassification or reorganization of the share capital of the
Company, or any consolidation or merger of the Company with another corporation,
or the sale of all or substantially all of its shares and/or assets or other
transaction (including, without limitation, a sale of substantially all of its
assets followed by a liquidation) shall be effected in such a way that holders
of Common Stock shall be entitled to receive shares, securities or other assets
or property (a “Change”), then, as a condition of such Change, lawful and
adequate provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the Common Stock
of the Company immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby) such shares, securities or other
assets or property as may be issued or payable with respect to or in exchange
for the number of outstanding shares of Common Stock which such Holder would
have been entitled to receive had such Holder exercised this Warrant immediately
prior to the consummation of such Change. The Company or its successor shall
promptly issue to Holder a new Warrant for such new securities or other
property. The new Warrant shall provide for adjustments which shall be as nearly
equivalent as may be practicable to give effect to the adjustments provided for
in this Section 3 including, without limitation, adjustments to the Warrant
Price and to the number of securities or property issuable upon exercise of the
new Warrant. The provisions of this Section 3.3 shall similarly apply to
successive Changes.

4. Ownership and Transfer.

4.1 Ownership of This Warrant. The Company may deem and treat the person in
whose name this Warrant is registered as the holder and owner hereof
(notwithstanding any notations of ownership or writing hereon made by anyone
other than the Company) for all purposes and shall not be affected by any notice
to the contrary until presentation of this Warrant for registration of transfer
as provided in this Section 4.

4.2 Transfer and Replacement. This Warrant and all rights hereunder are
transferable in whole or in part upon the books of the Company by the Holder
hereof in person or by duly authorized attorney, and a new Warrant or Warrants,
of the same tenor as this Warrant but registered in the name of the transferee
or transferees (and in the name of the Holder, if a partial transfer is
effected) shall be made and delivered by the Company upon surrender of this
Warrant duly endorsed, at the office of the Company in accordance with
Section 5.1 hereof. Upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft or destruction, and, in such case, of
indemnity or security reasonably satisfactory to it, and upon surrender of this
Warrant if mutilated, the Company will make and deliver a new Warrant of like
tenor, in lieu of this Warrant; provided that if the Holder hereof is an
instrumentality of a state or local government or an institutional holder or a
nominee for such an instrumentality or institutional holder an irrevocable
agreement of indemnity by such Holder shall be sufficient for all purposes of
this Warrant, and no evidence of loss or theft or destruction shall be
necessary. This Warrant shall be promptly cancelled by the Company upon the
surrender hereof in connection with any transfer or replacement. In the case of
the loss, theft or destruction of a Warrant, the Holder shall pay all expenses,
taxes and other charges payable in connection with any transfer or replacement
of this Warrant. Holder will not transfer this Warrant and the rights hereunder
except in compliance with federal and state securities laws and except after
providing evidence of such compliance reasonably satisfactory to the Company.

5. Miscellaneous Provisions.

5.1 Notices. Any notice or other document required or permitted to be given or
delivered to the Holder shall be delivered or forwarded to the Holder at c/o
M.A.G. Capital, LLC, 555 South Flower Street, Suite 4200, Los Angeles,
California 90071, Attention: David F. Firestone (Facsimile No. 213/553-8285), or
to such other address or number as shall have been furnished to the Company in
writing by the Holder, with a copy to Latham & Watkins LLC, 633 West Fifth
Street, Suite 4000, Los Angeles, California 90071-1448 Attention: Paul Tosetti
(Facsimile No. 213/891-8763). Any notice or other document required or permitted
to be given or delivered to the Company shall be delivered or forwarded to the
Company at 6033 West Century Blvd., Suite 850, Los Angeles, CA 90045 (facsimile
No. (310) 670-4107), with a copy to Sidley Austin LLP, 555 West Fifth Street,
40th Floor, Los Angeles, California 90013, Attention: Stephen D. Blevit
(Facsimile No. 213/896-6600), or to such other address or number as shall have
been furnished to Holder in writing by the Company or to the Company by Holder.

5.2 All notices, requests and approvals required by this Warrant shall be in
writing and shall be conclusively deemed to be given (i) when hand-delivered to
the other party, (ii) when received if sent by facsimile at the address and
number set forth above; provided that notices given by facsimile shall not be
effective, unless either (a) a duplicate copy of such facsimile notice is
promptly given by depositing the same in the mail, postage prepaid and addressed
to the party as set forth below or (b) the receiving party delivers a written
confirmation of receipt for such notice by any other method permitted under this
paragraph; and further provided that any notice given by facsimile received
after 5:00 p.m. (New York Time) or on a non-business day shall be deemed
received on the next business day; (iii) five (5) business days after deposit in
the United States mail, certified, return receipt requested, postage prepaid,
and addressed to the party as set forth below; or (iv) the next business day
after deposit with an international overnight delivery service, postage prepaid,
addressed to the party as set forth below with next business day delivery
guaranteed; provided that the sending party receives confirmation of delivery
from the delivery service provider.

5.3 No Rights as Shareholder; Limitation of Liability. This Warrant shall not
entitle the Holder to any of the rights of a shareholder of the Company except
upon exercise in accordance with the terms hereof. No provision hereof, in the
absence of affirmative action by the Holder to purchase shares of Common Stock,
and no mere enumeration herein of the rights or privileges of the Holder, shall
give rise to any liability of the Holder for the Warrant Price hereunder or as a
shareholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

5.4 Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York.

5.5 Binding Effect on Successors. This Warrant shall be binding upon any
corporation succeeding the Company by merger, consolidation or acquisition of
all or substantially all of the Company’s assets and/or securities. All of the
obligations of the Company relating to the Shares issuable upon the exercise of
this Warrant shall survive the exercise and termination of this Warrant. All of
the covenants and agreements of the Company shall inure to the benefit of the
successors and assigns of the Holder.

 

-3-



--------------------------------------------------------------------------------

5.6 Waiver, Amendments and Headings. This Warrant and any provision hereof may
be changed, waived, discharged or terminated only by an instrument in writing
signed by both parties (either generally or in a particular instance and either
retroactively or prospectively). The headings in this Warrant are for purposes
of reference only and shall not affect the meaning or construction of any of the
provisions hereof.

5.7 Jurisdiction. Each of the parties irrevocably agrees that any and all suits
or proceedings based on or arising under this Agreement may be brought in the
federal or state courts located in the City of New York, New York and consents
to the jurisdiction of such courts for such purpose. Each of the parties
irrevocably waives the defense of an inconvenient forum to the maintenance of
such suit or proceeding in any such court. Each of the parties further agrees
that service of process upon such party mailed by first class mail to the
address set forth in Section 5.1 shall be deemed in every respect effective
service of process upon such party in any such suit or proceeding. Nothing
herein shall affect the right of a Holder to serve process in any other manner
permitted by law. Each of the parties agrees that a final non-appealable
judgment in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.

5.8 Attorneys’ Fees and Disbursements. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party or parties shall be entitled to receive from the other party or parties
reasonable attorneys’ fees and disbursements in addition to any other relief to
which the prevailing party or parties may be entitled.

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer this 20th day of September, 2006.

 

COMPANY:   DIAMETRICS MEDICAL, INC.   By:  

/s/ W. Bruce Comer III

  Print Name:   W. Bruce Comer III   Title:   Chief Executive Officer

 

-4-



--------------------------------------------------------------------------------

SCHEDULE A

FORM OF NOTICE OF EXERCISE

[To be signed only upon exercise of the Warrant]

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THE WITHIN WARRANT

The undersigned hereby elects to purchase                      shares of Common
Stock (the “Shares”) of Diametrics Medical, Inc. under the Warrant to Purchase
Common Stock dated September [15], 2006, which the undersigned is entitled to
purchase pursuant to the terms of such Warrant. The undersigned has delivered
$            , the aggregate Warrant Price for                      Shares
purchased herewith, in full in cash or by certified or official bank check or
wire transfer. Attached to this Notice of Exercise is a certificate showing the
percentage ownership calculation required under Section 1.3 of the Warrant.

Please issue a certificate or certificates representing such shares of Common
Stock in the name of the undersigned or in such other name as is specified below
and in the denominations as is set forth below:

 

  [Type Name of Holder as it should appear on the stock certificate]  
[Requested Denominations – if no denomination is specified, a single certificate
will be issued] The initial address of such Holder to be entered on the books of
Company shall be:

 

                 

The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for his own account for investment purposes only, and not for resale
or with a view to distribution of such shares or any part thereof.

 

By:                                      
                                                           
Print Name:                                    
                                            
Title:                                     
                                                        
Dated:                                     
                                                      

 

-1-



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

(ENTIRE)

[To be signed only upon transfer of entire Warrant]

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE WITHIN WARRANT

FOR VALUE RECEIVED                              hereby sells, assigns and
transfers unto                              all rights of the undersigned under
and pursuant to the within Warrant, and the undersigned does hereby irrevocably
constitute and appoint                              Attorney to transfer the
said Warrant on the books of Diametrics Medical, Inc., with full power of
substitution.

 

 

[Type Name of Holder] By:  

 

 

Title:  

 

 

Dated:                     

NOTICE

The signature to the foregoing Assignment must correspond exactly to the name as
written upon the face of the within Warrant, without alteration or enlargement
or any change whatsoever.

 

-2-



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

(PARTIAL)

[To be signed only upon partial transfer of Warrant]

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE WITHIN WARRANT

FOR VALUE RECEIVED                              hereby sells, assigns and
transfers unto                              (i) the rights of the undersigned to
purchase                              shares of Common Stock under and pursuant
to the within Warrant, and (ii) on a non-exclusive basis, all other rights of
the undersigned under and pursuant to the within Warrant, it being understood
that the undersigned shall retain, severally (and not jointly) with the
transferee(s) named herein, all rights assigned on such non-exclusive basis. The
undersigned does hereby irrevocably constitute and appoint
                             Attorney to transfer the said Warrant on the books
of Diametrics Medical, Inc., with full power of substitution.

 

 

 

[Type Name of Holder] By:  

 

 

Title:  

 

 

Dated:                     

NOTICE

The signature to the foregoing Assignment must correspond exactly to the name as
written upon the face of the within Warrant, without alteration or enlargement
or any change whatsoever.

 

-3-